DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims 1-25) in the reply filed on June 17, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the wire support surfaces" in 5. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 8, 10-15, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perrow et al. (US 2009/0012571; “Perrow”).
Claim 1, Perrow discloses a bone plate system (Figs. 1-131) comprising: a bone plate (Fig. 39); a plurality of elongated through openings (Fig. 40) of the bone plate, each elongated through opening having a pair of end portions (Fig. 39; ends on longitudinal axis) across the through opening from each other; a plurality of bone screws (Fig. 38; 1400) each having a head portion (head) and a shank portion (portion that 1400 points towards), the shank portion configured to be driven into bone (Fig. 36); a plurality of sliders (Fig. 39; 1300) in the elongated through openings (Fig. 39) and having throughbores (Fig. 38) configured to receive the head portions of the bone screws (Fig. 41), the sliders and the bone screw head portions received therein being shiftable within the elongated through openings relative to the bone plate (Fig. 5; note the arrows for two of the holes are translatable); at least one resilient member (Figs. 67-69; note how this tool has a biasing spring member) capable of being configured to apply a biasing force to the slider to urge the slider toward one end portion of a respective through opening (paragraphs [0230]-[0231]; note how the tool can be used so the tips 2008 could be placed into the slot of the plate between the end and the slider 
Claim 2, wherein the at least one actuator in the interference position thereof maintains the at least one resilient member in a loaded configuration and keeps each of the sliders at an opposite end portion of the respective through opening (Figs. 65 and 78; if both tools are placed in the positions described above they will perform these functions, e.g. if the slider is in the middle and the driver is holding it there, if one uses the sizing caliper and twists the knob the spring of the caliper will remain loaded to some extent). 
Claim 8, wherein the bone plate includes a flat wall portion (Fig. 40; could just be the end wall) extending along one of the through openings and one of the sliders includes a flat wall portion (Fig. 39; “U” shaped gap on the outer perimeter) facing the flat wall portion of the bone plate (Fig. 39); and the at least one actuator has a pair of flats (Fig. 79; six sided) capable of being engaged with the flat wall portions of the bone plate and the one slider with the actuator in the interference position (Fig. 79 and Fig. 39; the driver tip would be placed in the gap between the plate wall and the slider wall). 
Claim 10, wherein the bone plate has a unitary, one-piece construction (Fig. 40).
Claim 11, wherein the sliders are rigid and do not deform with seating of the bone anchor head portions in the throughbores of the sliders (paragraph [0014]). 
Claim 12, wherein the at least one resilient member is in a deformed configuration (Fig. 65) with the at least one actuator in the interference position (picture the driver in the slot between the slider and the plate wall and on the opposite side the caliper is opened to press the slider against the driver) and applies a biasing force against each of the sliders to clamp the at least one actuator between the sliders and the bone plate, and the at least one resilient member shifts toward an undeformed configuration (Fig. 66) with the at least one actuator in the clearance position (once the pressure is off the driver/actuator can be removed from the gap). 
Claim 13, wherein there is a single slider in each of the elongated through openings of the bone plate (Fig. 39).  
Claim 14, Perrow discloses a bone plate system (Figs. 1-131) for securing a pair of bones (Fig. 36), the bone plate system comprising: a bone plate (Fig. 40); a pair of elongated through openings (Fig. 39; right two openings) of the bone plate; a pair of bone screws (Fig. 38; 1400) for securing the bone plate to the pair of bones, each bone screw having a head portion (head) and a shank portion (portion that 1400 points towards); a pair of sliders (Fig. 39; 1300) in the elongated through openings of the bone plate (Fig. 39), each slider having a through bore (Fig. 39) configured to permit the shank portion of one of the bone screws to be driven through the through bore and into a bone (Fig. 36) and the head portion to be seated in the through bore (Fig. 41); at least one actuator (Fig. 78; driver can act as an actuator) configured to be clamped between 
Claim 15, wherein the at least one resilient member includes at least one elongated resilient wire (Fig. 69; 2082).
Claim 18, wherein the at least one resilient member includes at least one resilient member associated with each of the sliders (the same caliper can be used on each slider).
Claim 19, wherein the at least one resilient member connects the associated slider to the bone plate and supports the slider in the through opening of the bone plate (the caliper can help in this function since it can apply forces to the slider and the legs can be used to manipulate the position of the slider).  
Claim 20, wherein each slider includes a pair of support surfaces (could be the surfaces of the U shaped channel on the outer surface of the slider) extending transversely to one another (the base of the U and the legs of the U are transverse) and the at least one resilient member associated with the slider has a loaded configuration (Fig. 65; when the legs are open) wherein portions of the resilient member extend along 
Claim 21, wherein each slider includes opposite sides (Fig. 39; opposite sides of the center opening) and at least one passageway (center opening) extending intermediate the sides sized to permit the at least one resilient member to extend therethrough (Fig. 39 and 66; the caliper can fit in the hole).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-7, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrow et al. (US 2009/0012571; “Perrow”).
Claim 3, Perrow discloses the system as noted above.
However, they do not show a plurality of resilient members.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple calipers/resilient members, since it has been held that mere duplication of the essential working parts of a device involves only routine skill 
Claim 6, the duplication of parts results in meeting the limitation wherein the at least one resilient member includes a pair of resilient members secured to each of the sliders, each resilient member having a pair of portions connecting the slider to the bone plate (note that the caliper can be used to hold the slider in the plate).
Claim 7, Perrow discloses the system as noted above.
However, Perrow does not disclose multiple actuators/drivers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple drivers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Having multiple drivers would allow for two users to screw in two screws at once if desired. Also, it could provide a backup in case one driver happened to break or fall to the ground and become unsterile. Once there is a plurality of actuators each has a head portion (Fig. 78; handle 2290) configured to be engaged by an actuator removal tool (Fig. 78 a pair of pliers could grab the driver) and a body portion (tip 2220) configured to be held between one of the slider and the bone plate with the actuator in the interference position (the tip could be placed in the plate slot outside of the slider to stop it from sliding). 
Claim 24, Perrow discloses the system as noted above.
However, Perrow does not disclose multiple actuators/drivers.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have multiple drivers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. Having multiple drivers would allow for two users to screw in two screws at once if desired. Also, it could provide a backup in case one driver happened to break or fall to the ground and become unsterile. Once there is a plurality of actuators each having a head portion (Fig. 78; handle 2290) configured to be engaged by an actuator removal instrument (Fig. 78; a pair of pliers could grab the driver) and a body portion (tip 2220) for being clamped between one of the sliders and the bone plate and resisting shifting of the slider toward the other slider (the tip could be placed in the plate slot outside of the slider to stop it from sliding). 
Claim 25, Perrow discloses the system as noted above.
However, Perrow does not disclose the at least one resilient member (i.e. caliper) to include superelastic nitinol.
Official notice is being taken that it is well-known that springs can be made of superelastic nitinol in order to give the spring the desired elastic characteristics. It would have been obvious to one having ordinary skill in the art at the time the invention was made to at least make the spring of the caliper out of superelastic nitinol. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrow et al. (US 2009/0012571; “Perrow”), in view of Frigg et al. (US 2010/0063505; “Frigg”).
Perrow discloses the plate system as noted above.
However, Perrow does not disclose wherein at least one of the sliders includes a pair of through bores sized to receive head portions of a pair of bone screws.
Frigg teaches a plate system (Figs. 1 and 2) wherein a slider (Fig. 1; 6) includes a pair of through bores (note there are three shown) sized to receive head portion of a pair of bone screws (Fig. 1). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a plurality of holes to each slider, as taught by Frigg, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. This will allow for a bigger plate and/or slider that can have ample amount of anchoring spots.

Allowable Subject Matter
Claims 4-5, 16-17, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 requires the resilient member to have opposite ends supported by the bone plate and an intermediate portion that is supported by the slider. The caliper of Perrow, which is being used to teach the resilient member, does not meet these.  limitations
Claim 5 requires the resilient member to be deformable to have a bent portion that becomes straightened. The caliper of Perrow does not meet these limitations.
Claim 16, requires the resilient member to include wires which are secured to the sliders. Perrow teaches a wire spring in the caliper but it is not secured to the sliders to connect the sliders to the bone plate.
Claim 17 requires the resilient member to go from bent to straight in response the actuator being removed. The system of Perrow does not meet these limitations.
Claim 22, the caliper of Perrow is not capable of interacting with the structure of the sliders in the way required by the claim.
Claim 23 the caliper is not capable of interacting with the structure of the sliders in the way required by the claim.
It should also be noted that Perrow does teach a resilient member (Fig. 28; 502) that does meet some of the limitations of the allowable claims, but this resilient member does not meet the limitations in the independent claims 1 and 14 because it does not bias the slider toward an end of the opening in the bone plate. This is why the caliper of Perrow is relied upon to be the “resilient member.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775